Opinión disidente del
Juez Asociado Señor Fuster Berlingeri.
Aunque coincido con los pronunciamientos doctrinales expuestos en las partes II y III de su opinión, creo que el resultado al que llega la mayoría en este caso y algunas de las expresiones normativas en la parte IV de la misma no son compatibles con el claro sentido de nuestros repetidos pronunciamientos sobre cuándo procede descorrer el velo corporativo.
Una de las dos normas básicas aplicables aquí la expre-samos de forma precisa en Cruz v. Ramírez, 75 D.P.R. 947 (1954), y la hemos reiterado en muchas ocasiones, Fleming v. Toa Alta Develop. Corp., 96 D.P.R. 240 (1968); González v. San Just Corp., 101 D.P.R. 168 (1973), y casos allí citados. En Cruz v. Ramírez, supra, pág. 954, señalamos que:
Estamos conscientes de que la corporación tiene una perso-nalidad jurídica independiente de sus accionistas. Pero si la corporación es meramente un “alter ego” o conducto o instru-mento económico pasivo (“business conduit”) de sus únicos ac-cionistas, recibiendo éstos exclusiva y personalmente los bene-*934ficios producidos por la gestión corporativa, entonces los accionistas serían individualmente responsables si ello es nece-sario para evitar un fraude o la realización de un propósito ilegal o para evitar una clara inequidad o mal (“wrong”).
Hemos resuelto, además, numerosas veces que el anterior principio general de derecho corporativo depende en su aplicación de los hechos y las circunstancias de cada caso. Véanse, entre otros: South PR. Sugar Corp. v. Junta Azucarera, 88 D.P.R. 43, 56 (1963); J.E. Caudal & Co. v. Rivera, 86 D.P.R. 508 (1962); Roberto Colón Mach. & Mfg. Co. v. Srio. de Hacienda, 78 D.P.R. 912 (1956); Sucn. Pérez v. Cual, 76 D.P.R. 959 (1954).
¿Cuáles son aquí los hechos medulares a los fines de decidir si debe responsabilizarse al accionista individual-mente? Según se desprende de la propia opinión de la ma-yoría: (1) el señor Acosta Lespier era el presidente, agente residente y único accionista de la corporación querellada; (2) el 6 de abril de 1984 el Departamento de Asuntos del Consumidor (D.A.Co.) le ordenó a la corporación quere-llada corregir determinados defectos de construcción en la residencia que había vendido a la querellante; (3) a pesar de estar en vigor dicha orden contra la corporación quere-llada, y aun cuando ésta no había cumplido con la misma, la corporación querellada fue disuelta por fusión con otra entidad corporativa, disolución que es estrictamente atri-buible a Acosta por ser el único accionista y presidente de la corporación querellada’, (4) poco después de la fusión, Acosta, que era condueño de las acciones de la entidad re-sultante, vendió dichas acciones a un tercero no residente de Puerto Rico, haciéndole la representación de que las mismas estaban libres de carga o reclamación, pero sin decirle que la entidad en sí estaba legalmente sujeta al deber de corregir los defectos de construcción en cuestión, en virtud de lo dispuesto en el Art. 903 de la Ley de Cor-poraciones, 14 L.P.R.A. see. 1903, y (5) ninguna de estas transacciones le fue notificada a D.A.Co., por lo cual esta *935agencia no estaba en posición de hacer valer contra la nueva entidad la orden pendiente.
La cadena de hechos antes mencionada claramente su-giere una posible manipulación de la ficción legal corpora-tiva por parte de Acosta, que resultó innegablemente en una clara inequidad para el querellante, quien no logró la reparación de los defectos de construcción a que tenía derecho. Los elementos, pues, de la norma de Cruz v. Ra-mírez, supra, estaban satisfechos, al menos prima facie. Vistos en conjunto, de los hechos relatados podía inferirse, al menos juris tantum, que la corporación querellada era meramente un álter ego de Acosta.
Lo que es más importante aún, la presunta manipula-ción de la ficción corporativa también tuvo el efecto de frus-trar la implementación de la orden de D.A.Co., derrotando en ese sentido la clara política pública de protección al con-sumidor encarnada en la ley que creó a dicho departamento. Este aspecto del caso es muy pertinente y nos trae a la segunda norma básica aplicable aquí. Ya antes habíamos resuelto con suma claridad que “el velo cor-porativo se descorrerá cuando la personalidad corporativa se utilice para ‘derrotar la política pública’ ... [y] las entidades corporativas pueden descartarse cuando son instrumentos para evadir un claro propósito legislativo ...”. South P.R. Sugar Corp. v. Junta Azucarera, supra, págs. 56-57. Nótese que en tales casos el mandato de desechar la ficción corporativa es terminante', es decir, no se ha de permitir que mediante una interpolación corporativa se de-rrote una política legislativa, independientemente de que ello haya sido o no el propósito de esa interpolación. Basta con que tal haya sido su efecto o resultado. South P.R. Sugar Corp. v. Junta Azucarera, supra, pág. 57; Quiñones Rosa v. Fajardo Development Co., 90 D.P.R. 684 (1964). En otras palabras, nuestros pronunciamientos anteriores apli-cables a casos como éste requieren que se descorra el velo corporativo si están presentes dos y sólo dos hechos esen-*936dales: (1) que existan determinadas transacciones corpora-tivas, o sea, el elemento de interpolación corporativa, y (2) que como resultado de esa interpolación, sea ésta delibe-rada o casual, se frustre una política pública.
Independientemente de si hubo o no la manipulación antes aludida, en este caso no puede negarse que hubo una interpolación corporativa. Ocurrieron varias transacciones sucesivas en las cuales se sustituyó una corporación por otra y luego se vendieron las acciones de ésta, todas ellas teniendo como actor central común al señor Acosta. No puede negarse tampoco que el efecto de esa interpolación fue que el querellante sufriera un daño, una inequidad, y que se evadiese un claro propósito legislativo. Procedía, pues, que se descorriese el velo corporativo, a tenor con la clara doctrina sobre el particular que prevalece en nuestra jurisdicción.
La mayoría no llega ahora al resultado que nuestros claros precedentes inexorablemente requieren porque introduce en su decisión un nuevo elemento que antes no for-maba parte de nuestra doctrina. La mayoría ahora le im-pone a la parte que invoca la necesidad de descorrer el velo corporativo una grave carga probatoria que no existía antes, y que en efecto anula el sentido de la doctrina vigente. Se le exige al promo vente que demuestre, “con prueba con-creta”, “que la personalidad de la corporación y la del ac-cionista no se mantuvieron adecuadamente separadas”, sugiriendo a la vez en una nota al calce un largo listado de factores que pueden satisfacer tal exigencia. Opinión ma-yoritaria, págs. 927-928. Aunque nuestras Reglas de Evi-dencia permiten que cualquier hecho se pruebe circunstan-cialmente o por inferencia (Regla 10 de Evidencia, 32 L.P.R.A. Ap. IV),.ahora la mayoría le concede a las corpo-raciones un privilegio especial al exigir una compleja “prueba concreta” del hecho en cuestión. Es decir, la mayo-ría en su opinión no sólo abandona la norma vigente de . *937que debe descorrerse el velo si se dan los dos elementos antes aludidos, sino que la sustituye por una nueva norma de prueba especial que es más onerosa que la que preva-lece de ordinario en nuestro ordenamiento jurídico. En tér-minos prácticos, el resultado neto de esta nueva norma que anuncia la mayoría es que hará muy difícil que en casos como el de marras se logre el propósito de nuestra legisla-ción y de muchas de las leyes de corporaciones estatales de impedir que se manipule la fusión o disolución corporativa para evadir responsabilidades legales. La mayoría en la parte II de su opinión explica muy bien cómo y por qué surgió históricamente ese propósito. Lamentablemente, la norma que anuncia en este caso no es enteramente compatible con dicho propósito, que evidentemente es el que in-forma nuestros pronunciamientos judiciales anteriores so-bre el particular.
Somos conscientes del rol que en nuestros días y en nuestra sociedad de mercado tiene la corporación de pocos accionistas o de accionista único. Disfruta de personalidad jurídica independiente por . razones que manda el sistema económico. Pero no parece propio que aquí, en este caso, de buenas a primeras, “legislemos” un nuevo privilegio especial para estas entidades sin explicar por qué ahora ello es necesario, sobre todo cuando al así hacerlo nos lleva a un resultado que es a todas luces injusto e insatisfactorio, que frustra una importante política pública del país y que desecha una clara corriente doctrinal anterior. El Tribunal Supremo de Estados Unidos, enfrentado un problema análogo en Chicago M. & St. P. Ry. v. Minn. Civic Assn., 247 U.S. 490 (1918), dijo que los tribunales no se deben cegar o engañar por meras formalidades y deben bregar con la substancia de las cosas, como si la ficción corporativa no existiese y según la justicia del caso lo amerite. Esa ha debido de ser la posición de la mayoría, y como no lo es, yo disiento.